Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a phone interview with Christopher Gass (69265) on 06/28/2022.

The application has been amended as follows:









1. 	(Currently Amended) A method for sending uplink control information, comprising:
receiving a first physical downlink control channel (PDCCH) and a second PDCCH that are sent by a network device, wherein the first PDCCH and the second PDCCH are transmitted in a same time unit, the first PDCCH indicates a first physical uplink control channel (PUCCH) resource and is used to schedule a first downlink transport block (TB), and the second PDCCH indicates a second PUCCH resource and is used to schedule a second downlink TB; and
sending, on the first PUCCH resource, response information of the first downlink TB and response information of the second downlink TB to the network device; 
wherein the first PDCCH further indicates a third PUCCH resource, and the method further comprises:
sending, on the third PUCCH resource, the response information of the first downlink TB and/or the response information of the second downlink TB; and
determining the first PUCCH resource and the third PUCCH resource based on information that is about an uplink resource indicator field and that is carried in the first PDCCH and configuration information of two PUCCH resource sets configured by the network device by using higher layer signaling; and
wherein the determining the first PUCCH resource and the third PUCCH resource based on the information that is about the uplink resource indicator field and that is carried in the first PDCCH and the configuration information of the two PUCCH resource sets configured by the network device comprises:
obtaining through demodulation, based on a control resource set corresponding to an identifier of the control resource set associated with the two PUCCH resource sets, the first PDCCH from the control resource set, wherein the identifier of the control resource set is configured by the network device by using the higher layer signaling;
determining, based on a value that is of the uplink resource indicator field and that is carried in the first PDCCH, an index value of a PUCCH resource indicated by the first PDCCH; and
determining the first PUCCH resource and the third PUCCH resource from the two PUCCH resource sets based on the index value of the PUCCH resource indicated by the first PDCCH.

2. 	(Previously Presented) The method according to claim 1, further comprising:
sending, on the second PUCCH resource, the response information of the first downlink TB and/or the response information of the second downlink TB.

3. 	(Previously Presented) The method according to claim 1, further comprising:
determining, based on first indication information corresponding to each PDCCH, response information carried on a PUCCH resource indicated by the PDCCH, wherein the first indication information is used to indicate that the response information carried on the PUCCH resource indicated by the PDCCH is response information of a downlink TB scheduled by using the PDCCH or response information of downlink TBs scheduled by using two PDCCHs, and the first indication information is carried in downlink control information (DCI) carried by the PDCCH.

4. 	(Previously Presented) The method according to claim 1, further comprising:
determining, based on first indication information corresponding to each PDCCH, response information carried on a PUCCH resource indicated by the PDCCH, wherein the first indication information is used to indicate that the response information carried on the PUCCH resource indicated by the PDCCH transmitted in a control resource set to which the PDCCH belongs is response information of a downlink TB scheduled by using the transmitted PDCCH or response information of downlink TBs scheduled by using two PDCCHs, and the first indication information is carried in the higher layer signaling.

5-7. 	(Canceled) 

8. 	(Previously Presented) The method according to claim 1, further comprising:
determining, based on second indication information carried in the first PDCCH, that response information of a downlink TB is fed back on both the first PUCCH resource and the third PUCCH resource, wherein the second indication information is used to indicate whether all PUCCH resources indicated by the first PDCCH are used to feed back the response information of the downlink TB.

9. 	(Currently Amended) The method according to claim 1, further comprising:
determining, based on first time information carried in the first PDCCH, a sequence number of a time unit for receiving the first PDCCH, and the configuration information of the two PUCCH resource sets configured by the network device by using the higher layer signaling, sequence numbers of time units for sending the first PUCCH resource and the third PUCCH resource; and
sending, on the first PUCCH resource and the third PUCCH resource, the response information to the network device based on the sequence numbers of the time units.

10. 	(Currently Amended) The method according to claim 9, wherein configuration information of each PUCCH resource set comprises an offset factor, and the determining, based on the first time information carried in the first PDCCH, the sequence number of the time unit for receiving the first PDCCH, and the configuration information of the two PUCCH resource sets configured by the network device by using the higher layer signaling, the sequence numbers of time units for sending the first PUCCH resource and the third PUCCH resource comprises:
determining a sequence number of a transmission unit for sending [[the]]a PUCCH resource according to:

    PNG
    media_image1.png
    25
    108
    media_image1.png
    Greyscale
, wherein

    PNG
    media_image2.png
    19
    17
    media_image2.png
    Greyscale
 is the sequence number of the transmission unit for sending the [[a]] PUCCH resource, 
    PNG
    media_image3.png
    13
    13
    media_image3.png
    Greyscale
 is a sequence number of a transmission unit for receiving [[the]]a PDCCH, 
    PNG
    media_image4.png
    25
    33
    media_image4.png
    Greyscale
 is the offset factor, and 
    PNG
    media_image5.png
    24
    17
    media_image5.png
    Greyscale
 is the first time information.

11-19. (Cancelled) 
20. 	(Currently Amended) An apparatus for sending uplink control information, comprising:
a processor; 
a receiver, configured to receive a first physical downlink control channel (PDCCH) and a second PDCCH that are sent by a network device, wherein the first PDCCH and the second PDCCH are transmitted in a same time unit, the first PDCCH indicates a first physical uplink control channel (PUCCH) resource and is used to schedule a first downlink transport block (TB), and the second PDCCH indicates a second PUCCH resource and is used to schedule a second downlink TB; and
a transmitter, configured to send, on the first PUCCH resource, response information of the first downlink TB and response information of the second downlink TB to the network device;
wherein the first PDCCH further indicates a third PUCCH resource, and the transmitter is further configured to:
send, on the third PUCCH resource, the response information of the first downlink TB and/or the response information of the second downlink TB;
wherein the processor is configured to determine the first PUCCH resource and the third PUCCH resource based on information that is about an uplink resource indicator field and that is carried in the first PDCCH and configuration information of two PUCCH resource sets configured by the network device by using higher layer signaling;
wherein when the processor is configured to determine the first PUCCH resource and the third PUCCH resource based on the information that is about the uplink resource indicator field and that is carried in the first PDCCH and the configuration information of the two PUCCH resource sets configured by the network device by using the higher layer signaling, the processor is specifically configured to:
obtain through demodulation, based on a control resource set corresponding to an identifier of the control resource set associated with the two PUCCH resource sets, the first PDCCH from the control resource set, wherein the identifier of the control resource set is configured by the network device by using the higher layer signaling;
determine, based on a value that is of the uplink resource indicator field and that is carried in the first PDCCH, an index value of a PUCCH resource indicated by the first PDCCH; and
determine the first PUCCH resource and the third PUCCH resource from the two PUCCH resource sets based on the index value of the PUCCH resource indicated by the first PDCCH.

21. 	(Previously Presented) The apparatus according to claim 20, wherein the transmitter is further configured to:
send, on the second PUCCH resource, the response information of the first downlink TB and/or the response information of the second downlink TB.

22. 	(Previously Presented) The apparatus according to claim 20, further comprising:
a processor, configured to determine, based on first indication information corresponding to each PDCCH, response information carried on a PUCCH resource indicated by the PDCCH, wherein the first indication information is used to indicate that the response information carried on the PUCCH resource indicated by the PDCCH is response information of a downlink TB scheduled by using the PDCCH or response information of downlink TBs scheduled by using two PDCCHs, and the first indication information is carried in downlink control information (DCI) carried by the PDCCH.

23. 	(Previously Presented) The apparatus according to claim 20, further comprising:
a processor, configured to determine, based on first indication information corresponding to each PDCCH, response information carried on a PUCCH resource indicated by the PDCCH, wherein the first indication information is used to indicate that the response information carried on the PUCCH resource indicated by the PDCCH transmitted in a control resource set to which the PDCCH belongs is response information of a downlink TB scheduled by using the transmitted PDCCH or response information of downlink TBs scheduled by using two PDCCHs, and the first indication information is carried in the higher layer signaling.

24-26. 	(Canceled) 

27. 	(Previously Presented) The apparatus according to claim 20, further comprising:
a processor, configured to determine, based on second indication information carried in the first PDCCH, that response information of a downlink TB is fed back on both the first PUCCH resource and the third PUCCH resource, wherein the second indication information is used to indicate whether all PUCCH resources indicated by the first PDCCH are used to feed back the response information of the downlink TB.

28. 	(Currently Amended) The apparatus according claim 20, further comprising:
a processor, configured to determine, based on first time information carried in the first PDCCH, a sequence number of a time unit for receiving the first PDCCH, and the configuration information of the two PUCCH resource sets configured by the network device by using the higher layer signaling, sequence numbers of time units for sending the first PUCCH resource and the third PUCCH resource,
wherein the transmitter is specifically configured to send, on the first PUCCH resource and the third PUCCH resource, the response information to the network device based on the sequence numbers of the time units.

29. 	(Currently Amended) The apparatus according to claim 28, wherein configuration information of each PUCCH resource set comprises an offset factor, and the processor determines, based on the first time information carried in the first PDCCH, the sequence number of the time unit for receiving the first PDCCH, and the configuration information of the two PUCCH resource sets configured by the network device by using the higher layer signaling, the sequence numbers of time units for sending the first PUCCH resource and the third PUCCH resource comprises:
determining a sequence number of a transmission unit for sending [[the]]a PUCCH resource according to:

    PNG
    media_image1.png
    25
    108
    media_image1.png
    Greyscale
, wherein

    PNG
    media_image2.png
    19
    17
    media_image2.png
    Greyscale
 is the sequence number of the transmission unit for sending the [[a]] PUCCH resource, 
    PNG
    media_image3.png
    13
    13
    media_image3.png
    Greyscale
 is a sequence number of a transmission unit for receiving [[the]]a PDCCH, 
    PNG
    media_image4.png
    25
    33
    media_image4.png
    Greyscale
 is the offset factor, and 
    PNG
    media_image5.png
    24
    17
    media_image5.png
    Greyscale
 is the first time information. 

30-42. (Cancelled)
 

.  











Allowable Subject Matter
Claims 1-4, 8-10, 20-23, and 27-29 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1 and 20, the combination of limitations involving, sending, on a first PUCCH resource, response information of a first downlink TB and response information of a second downlink TB to a network device; sending, on a third PUCCH resource, the response information of the first downlink TB and/or the response information of the second downlink TB; determining, based on a value that is of the uplink resource indicator field and that is carried in a first PDCCH, an index value of a PUCCH resource indicated by the first PDCCH; and Page 2 of 10
determining the first PUCCH resource and the third PUCCH resource from two PUCCH resource sets based on the index value of the PUCCH resource indicated by the first PDCCH, among other claim limitation, are non-obvious over the prior art. 
The closest prior art, YOSHIMURA et al. (US 20200260475 A1), GAO (US 20200280396 A1), and Matsumura et al. (US 20200404652 A1) disclose conventional systems, either singularly or in combination, fail to anticipate or render the above features obvious, and therefore the claims are allowable over the prior art
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

CORRESPONDENCE INFORMATION                                                                                                                                                                                                                                                                                                                                                                                                  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARMIN CHOWDHURY whose telephone number is (571)272-6419. The examiner can normally be reached M-F 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 5712705630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHARMIN CHOWDHURY/Primary Examiner, Art Unit 2416